UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-6752



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ROY SMITH,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Richard L. Williams, Senior
District Judge. (CR-89-196-A, CA-90-1157)


Submitted:   August 13, 1998              Decided:   September 4, 1998


Before WIDENER and WILKINS, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Roy Smith, Appellant Pro Se. William Neil Hammerstrom, Jr., OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

his motion to reinstate his 28 U.S.C.A. § 2255 (West 1994 & Supp.

1998) motion, which was dismissed without prejudice in 1991. We

have reviewed the record and the district court’s opinion and find

no abuse of discretion. See In re Burnley, 988 F.2d 1, 2-3 (4th

Cir. 1992).   Accordingly, we deny a certificate of appealability

and dismiss the appeal on the reasoning of the district court.

United States v. Smith, No. CR-89-196-A (E.D. Va. Apr. 10, 1998).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                        DISMISSED




                                2